USCA4 Appeal: 19-4694     Doc: 35-2          Filed: 04/21/2021   Pg: 1 of 1




                                                                       FILED: April 21, 2021


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                       ___________________

                                            No. 19-4694
                                        (5:18-cr-00191-D-1)
                                       ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        JERMILL BLACKNALL, a/k/a Jermill Blacknell

                      Defendant - Appellant

                                       ___________________

                                         JUDGMENT
                                       ___________________

              In accordance with the decision of this court, this case is remanded to the

        district court for further proceedings.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                                  /s/ PATRICIA S. CONNOR, CLERK




                 Case 5:18-cr-00191-D Document 224 Filed 04/21/21 Page 1 of 1
